Name: Council Directive 71/140/EEC of 22 March 1971 amending the Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: means of agricultural production;  European Union law;  cultivation of agricultural land;  agricultural activity
 Date Published: 1971-03-25

 Avis juridique important|31971L0140Council Directive 71/140/EEC of 22 March 1971 amending the Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine Official Journal L 071 , 25/03/1971 P. 0016 - 0018 Finnish special edition: Chapter 3 Volume 3 P. 0163 Danish special edition: Series I Chapter 1971(I) P. 0149 Swedish special edition: Chapter 3 Volume 3 P. 0163 English special edition: Series I Chapter 1971(I) P. 0166 Greek special edition: Chapter 03 Volume 6 P. 0144 Spanish special edition: Chapter 03 Volume 4 P. 0150 Portuguese special edition Chapter 03 Volume 4 P. 0150 COUNCIL DIRECTIVE of 22 March 1971 amending the Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (71/140/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; After consulting the Economic and Social Committee; Whereas it is necessary to amend certain provisions of the Council Directive of 9 April 1968 (1) on the marketing of material for the vegetative propagation of the vine; Whereas Council Regulation (EEC) No 1388/70 (2) of 13 July 1970 on general rules for the classification of vine varieties lays down provisions relating to the cultivation of vine varieties in certain regions; Whereas, therefore, only propagation material of varieties whose cultivation is authorised in a Member State should be marketed without restriction in that State; Whereas it is no longer necessary, therefore, to establish a common list of varieties giving all the varieties of which propagation material may be marketed freely within the Community; Whereas it is still necessary, however, for each Member State to compile a catalogue of varieties accepted for certification, and for checking as standard material in its territory; Whereas uniform rules should be used for compiling these catalogues so that the varieties accepted will be distinct, stable and sufficiently uniform; Whereas, in order to carry out the examinations for the acceptance of a variety, a large number of criteria and minimum requirements must be laid down; Whereas provision should also be made to ensure that these examinations are carried out, as far as possible, at the same time as the tests for assessing fitness for cultivation purposes with a view to classification; Whereas if vine propagation material is not normally propagated or marketed in the territory of a Member State, provision should be made for the possible exemption of that State from the obligation to apply this Directive; Whereas basically technical amendments to the Annexes should be facilitated by an expeditious procedure; Whereas one of the technical provisions of Annex I to the Directive in question should be amended; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine is hereby amended as follows. Article 2 The following shall be substituted for Article 2 (2): "2. Member States may, as a transitional measure, after the entry into force of the laws, (1)OJ No L 93, 17.4.1968, p. 15. (2)OJ No L 155, 16.7.1970, p. 5. regulations or administrative provisions necessary to comply with this Directive, provide that propagation material which has been used for establishing stock nurseries or cutting nurseries is equivalent to propagation material certified or checked in accordance with the provisions of this Directive, if before being so used it afforded the same assurances as propagation material certified or checked in accordance with the provisions of this Directive." Article 3 The following shall be substituted for Article 5: "Each Member State shall compile a catalogue of the vine varieties officially accepted for certification and for checking as standard material in its territory. The catalogue may be consulted by any person. It shall specify the principal morphological and physiological characters by which the varieties can be distinguished one from another. In the case of varieties already accepted on 31 December 1971, reference may be made to the description given in official ampelographic publications." Article 4 The following shall be added after Article 5: "Article 5a The Member States shall ensure that no variety is accepted unless it is distinct, stable and sufficiently uniform. Article 5b 1. A variety shall be regarded as distinct if, when acceptance is applied for it differs markedly, in one or more important morphological or physiological characters, from any other variety accepted or submitted for acceptance in the Member State in question. 2. A variety shall be regarded as stable if, after successive propagation, it remains true to the description of its essential characters. 3. A variety shall be regarded as sufficiently uniform if, apart from a very few aberrations, the plants of which it is composed are similar as regards the characters, taken as a whole, considered for this purpose. Article 5c The Member States shall ensure that varieties coming from other Member States are subject to the same requirements as those which apply to domestic varieties, in particular as regards the acceptance procedure. Article 5d 1. The Member States shall provide that acceptance of varieties be based on the results of official examinations, particularly growing trials, covering a sufficient number of characters for the variety to be described. The methods used for determining characters must be exact and reliable. 2. The following shall be fixed in accordance with the procedure laid down in Article 17, account being taken of current scientific and technological knowledge: (a) the characters to be covered as a minimum by the examinations, (b) the minimum requirements for carrying out the examinations. 3. If it is known that propagation material of a given variety is marketed in another country under a different name, that name shall also be indicated in the catalogue. Article 5e 1. The varieties accepted shall be officially checked at regular intervals. If any of the conditions for acceptance for certification or checking is no longer satisfied, acceptance shall be revoked and the variety deleted from the catalogue. 2. The catalogue of varieties and any alterations made to it shall be sent forthwith to the other Member States and to the Commission." Article 5 Article 6 is hereby repealed. Article 6 The following shall be substituted for Article 12 (2): "2. Where no measures have been taken by the Commission under Article 3 (4) (b) and entered into force, Member States may provide that after specified dates propagation material of certain vine varieties may not be placed on the market unless it has been officially certified as "basic material" or "certified material"." Article 7 The following Article shall be added after Article 12: "Article 12a The Member States shall ensure that propagation material of vine varieties which have been approved for cultivation in their territory or part of their territory under Regulation (EEC) No 1388/70 are subject to no marketing restrictions in their territory relating to variety." Article 8 The following Article shall be added after Article 17: "Article 17a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." Article 9 The following Articles shall be added after Article 18: "Article 18a Upon application by a Member State, which will be dealt with as provided in Article 17, that State may be wholly or partially released from the obligation or apply this Directive if vine propagation material is not normally propagated or marketed in its territory. Article 18b This Directive shall be without prejudice to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage." Article 10 The following shall be substituted for the text of Annex I (I) (5): "5. Harmful virus diseases, especially grapevine fanleaf and leaf roll, must be eliminated from crops intended for the production of basic material. Crops intended for the production of propagation material of the other categories shall be kept free from plants showing symptoms of harmful virus diseases." Article 11 The Member States shall, not later than 1 July 1972, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 12 This Directive is addressed to the Member States. Done at Brussels, 22 March 1971. For the Commission The President M. COINTAT (1)OJ No L 55, 2.3.1968, p. 1.